Title: Abigail Adams to Cotton Tufts, 3 January 1785
From: Adams, Abigail
To: Tufts, Cotton


      
       Dear Sir
       Autieul Jan’ry 3 1785
      
      In a Letter which Mr. Tyler wrote me not long since he informd me that Mr. Alleyne was about parting with his House and Farm and that he would sell it reasonably, but did not Say for what Sum. If Mr. Alleyne is really in earnest, and means to part with it, Mr. Adams requests You to see it, and to estimate what you think, to be the real Worth of it, to inspect the House; and buildings &c and if it falls within or about two thousand pounds Sterling, he empowers you to Close the Bargain for him and draw Bills upon him for the payment, but if it is not to be had for that Sum, or under, we must give up the thoughts of it, and content ourselves to return again to our small Cottage. If it is not to be had Mr. Adams would be glad that no mention may be made of his intention respecting it. I am very desirous of having it, and have; I own persuaded Mr. Adams to attempt it. “It is a bold Stroke for a Wife.” Mr. Adams has Some Money due to him; which he was able to save when Congress allowd him 25 hundered a year, and he has some furniture at the Hague which is or ought to be very valuable; and which I had much rather he should part with; than not be able to pay for this place. As to saving any thing upon the present establishment, I find it impossible, unless we submit to meannesses which neither of us are inclined to whilst a copper of the Salary remains unexpended: it is rather hard that a person should be placed in such a situation, as to be necessitated to expend all his income without regard to old age which is approaching fast, or to a family whose circumstances would have been very different in all probability, if private business had not been relinquished for publick service. Dr. Franklin has really been in a less expensive department than Mr. Adams, for he has been fixd to one spot, where as Mr. Adams has been obliged to make no less than ten different journeys to and from France since he came last abroad. No person who has never travelled 500 miles upon paved roads can form any Idea of the injury which it is, both to a Carriage and baggage. Mr. Adams purchased a Carriage in England perfectly New and made for travelling, the wheels of which lookd firm enough to stand for Years, Yet we had not been here a month before we were obliged to have intire new wheels.
      Last Saturday was New Years Day. As we experienced I will give you a short history of the parade of the Day. The Secratary of the King sends notice to all the Ministers that his Majesty holds a Court to receive the Compliments of all the Foreign ministers. Upon this occasion also all officers civil and Military pay their compliments to all the Royal family every branch of which are with their train, in different appartments. This however is allways the case, so that upon every twesday the ministers have to make the tour of the whole Court. There is a high Mass held in the Chappel upon this day where all the Royal family attend, with the Chevaliers of the order of the St. Esprit, in their Robes. His Majesty Creates these Knights upon this day which Ceremony is perform’d by the Kings putting a blue ribbon over their necks and shoulder. Their Robes are immensely rich, one of them told Mr. Adams that his Robe cost him sixteen thousand livres. Upon this occasion there are Etrennes as they are termd to all the servants, and for the curiosity of it I enclose you a list, which every minister has as regularly as if they were all his creditors, as indeed they are. Yet here is one amongst a thousand other expences of which our Countrymen have no Idea, but which habit and custom have made as absolute as the Laws of the Meads and Persians. Therefore of what avail would it be to complain? or execrate and detest the Custom? If you Should chance to omit or forget one of these Harpies, he will follow you to Auteuil or to Paris and demand his due. Besides these: there are all the Servants of ones own family; the Clerk of the Parish; the Newspaper Carrier. In short I know not yet where it is to end.
      I know not whether I shall be able to content myself to tarry out my two years, my Heart and Soul is more American than ever. Yet we are a family by ourselves. We do not even see so much Company as would be agreeable to me, that is provided I could See it in my own way, in a rational Conversable Friendly Stile. But every Country has its customs and manners peculiar to it. You inquire how commercial matters proceed? There has nothing very material taken place Since Mr. Adams wrote you. The Loan which Mr. Adams procured in Holland is the only resource which Supports the Faith and credit of the united States, for he is obliged to draw from thence money to pay the interest which is due to this Court and for which they are continually dunning Dr. Franklin. And tho Congress expected that Mr. Jefferson and Col. Humphries would receive their salaries here, let me whisper it to you, that neither of them could get a Farthing and Mr. A has been obliged to draw upon his Bankers in Holland to supply them, even he who once wrote it as a criminal Charge against a certain person to Congress, that “he had said he would go to Holland and see if he could not make the united states less dependent upon France,” and who during the times of our greatest distress in that Country; threatned to with hold the Salary which was then paid here. This Same Gentleman is now obliged to apply for his own from that very Country and through that Same person: which I think is a little sweet and innocent revenge. Will our Country make any provision for the payment of their Foreign debt, do they not feel that interest is a Canker Worm? And do they not feel for those who in their Names have become responsible for them? If the Foreign debt was once consoladated and the interest paid, we might have credit enough in Holland to procure the principal which is due to this Court, and which the politician of America and the independant Spirits Say, they would do as soon as it becomes due. But if our Countrymen will do nothing towards collecting where with to pay even the Interest, but are remitting millions of dollors to England for mere trumpery, where in future can they look for credit?
      I hoped my dear sir to have heard from you before now. Letters from my Friends are a cordial to my Soul. Are you like to Settle any body with You? I feel an interest in and a Regard for a people over whom my dear and honourd parent so happily presided for many years. How do my sable Tennants, and my white ones too. I am so habituated to talk in the singular stile, that I forget it should be plural, but if we should be so happy as to procure the place I wish for, I will use my utmost endeavours to prevail upon my Friend; and convince him that Agriculture is the only thing for him the remainder of his Life. The commercial commissions compleated, I will most joyfully quit Europe for ever. If they should be equally fortunate with the treaty of peace, perhaps Congress may be induced to reward their ministers by a vote of thanks, which they have never yet done. The only recompence afforded them for the extensive territory secured to them; and their fisheries, was to curtail their Salleries 500 pounds.
      Sir do you envy an American Minister his Station? It has but one Charm for me; that of doing good to ones Country, and virtue in this as in many other departments must be its own Reward.
      My best Regards to my worthy Aunt. How is her Health? And to your son be so good as to present my Love and tell him I advise him to get married, for a Man makes but a poor figure solo.
      Mr. Adams my son and daughter desire to be affectionately Rememberd to your family. Believe me Dear Sir most affectionately Yours
      
       Abigail Adams
      
     